REYNOLDS, P. J.
This case originated in the police court of the city of Caruthersville, a city of the fourth class, in which court appellant was tried and convicted of maintaining a nuisance, in violation of the ordinance of that city. She appealed to the circuit court of Pemiscot county and at a trial there was again convicted and her punishment assessed at five dollars *565fine and costs of the canse. She afterwards duly perfected her appeal to this court, filing a full transcript here on the 4th of January, 1910. But appellant has in no other particular complied with the rules of this court governing the filing of abstracts, briefs and arguments, nor has any assignment or joinder in error, if that is required, been filed in this court. Counsel for the city move to dismiss the appeal or affirm the judgment of the circuit court for failure of appellant to comply with Bules 13, 14, 16 and 18 of this court. Our statute, section 5312, B.evised Statutes 1909, provides that no assignment of error or joiner in error shall be necessary upon any appeal or writ of error in any criminal cause, hut that the appellate court shall proceed upon the return thereof without delay and render judgment on the record before it. This section, in terms, is applicable to criminal cases alone. This court in the case of City of Mexico v. Harris, 115 Mo. App. 707, l. c. 711, 92 S. W. 505, following the decision of the Supreme Court in the case of City of Gallatin v. Tarwater, 143 Mo. 40, 44 S. W. 750, and other cases cited in the opinion (l. c. 711) held that a prosecution for a violation of a city ordinance, is not a criminal but a civil action. Hence the rules of court applicable to civil actions apply. For failure to comply with the statute as to prosecution of appeals and the rules of this court above referred to, the judgment of the circuit court in this case is affirmed.
Nortoni, J., and Caulfield, J., concur.